Case 9:16-cv-81871-KAM    Document 338-20
            Case 3:18-cr-00048-VAB         Entered
                                    Document       on FLSD
                                              1 Filed       Docket
                                                      03/14/18     10/15/2018
                                                                Page  1 of 16 Page 1 of
                                          16



                                  UNITED STATES DISTRICT COURT

                                      DISTRICT OF CONNECTICUT

    UNITED STATES OF AMERICA                                CRIMINAL NO.       3:18-CR-Y- 't         ~ S!2U
            v.                                              VIOLATION:
                                                            18 U.S.C. § 1343 (Wire Fraud)
    ROBERT V. MATTHEWS                                      18 U.S.C. § 1344 (Bank Fraud)
         and                                                18 U.S.C. § 1349 (Conspiracy)
    LESLIE R. EVANS                                         18 U.S.C. § 1957 (Illegal Monetary Transactions)
                                                            18 U.S.C. § 2 (Aiding and Abetting)

                                               INDICTMENT

            The Grand Jury charges:

                                          COUNTS ONE-EIGHT
                                             (Wire Fraud)
                                                                                                      ,-
                                                                                       ·("")
                                                                                          .c          r-
            At all times relevant to this Indictment:                                .~-f lJ
                                                                                     ~0
                                                                                                      m
                                              The Defendants
                                                                                     00
                                                                                     :-lc::    N..    0
                                                                                       ;u      Cl
                                                                                       -;      co
            1.     Defendant ROBERT V. MATTHEWS ("R. MATTHEWS") was a real estate

    developer and maintained personal residences in Connecticut and Florida.

            2.     Defendant LESLIE R. EVANS ("EVANS") was a real estate attorney and a resident

    of Florida.

                                  Other Relevant Individuals and Entities

           3.      Nicholas Laudano ("Laudano"), who is charged separately, was a construction

    contractor who worked as a contractor for the Palm House Hotel in Palm Beach, Florida. Laudano

    also operated multiple pizza restaurants in Florida and Connecticut. Laudano controlled a number

    of entities, including New Haven Contracting South Inc., NJL Development Group, LLC, NJL

    Development Group Inc., and NJL Investments.


                                                        1




                                                                                                T
Case 9:16-cv-81871-KAM    Document 338-20
            Case 3:18-cr-00048-VAB         Entered
                                    Document       on FLSD
                                              1 Filed       Docket
                                                      03/14/18     10/15/2018
                                                                Page  2 of 16 Page 2 of
                                          16



               4.   Gerry Matthews ("G. Matthews"), who is charged separately, owned and operated

    a commercial real estate brokerage firm in Connecticut known as Matthews Commercial

    Properties, LLC ("MCP"). G. Matthews maintained a savings account for MCP at Webster Bank

    in Connecticut (the "MCP savings account"). G. Matthews is the brother ofR. MATTHEWS.

                                               EB-5 Funding

               5.   The EB-5 visa program ("EB-5 program") was a federal program by which foreign

    nationals and their families were eligible to apply for lawful permanent resident status (commonly

    known as a "green card") if they invested in a development project in the United States.

               6.   The particulars of the EB-5 program varied by project and location, but relevant to

    this Indictment, an investor was entitled to apply for a green card if, among other requirements,

    (1) the investor made a $500,000 investment in a development project in the United States and (2)

    that project ultimately employed ten or more individuals.

               7.   Various entities in the United States acted as middlemen between potential foreign

    investors and investment projects. South Atlantic Regional Center, LLC ("SARC") was one such

    entity based in Palm Beach, Florida.

           8.       SARC's primary function was to advertise EB-5 projects to foreign investors,

    collect funds from foreign investors that were earmarked for certain development projects, and

    make that funding available to the respective development project.

                                           The Palm House Hotel

           9.       The Palm House Hotel ("PHH") was located at 160 Royal Palm Way, Palm Beach,

    Florida.




                                                     2
Case 9:16-cv-81871-KAM    Document 338-20
            Case 3:18-cr-00048-VAB         Entered
                                    Document       on FLSD
                                              1 Filed       Docket
                                                      03/14/18     10/15/2018
                                                                Page  3 of 16 Page 3 of
                                          16



           10.     The PHH was one development project advertised by SARC to EB-5 investors in

    or around 2012 through in or around 2014.

           11.     R. MATTHEWS was the developer in charge ofthe PHH development project.

           12.     R. MATTHEWS had a lengthy history with the PHH. He originally purchased the

    property in August 2006. R. MATTHEWS lost the PHH in foreclosure in 2009. In August 2013,

    R. MATTHEWS reacquired control of the PHH through an entity called Palm House, LLC. G.

    Matthews, however, was listed as owning 99% of Palm House, LLC in its incorporation

    documents.    "Minority Owner-1," whose identity is known to the Grand Jury, had secured

    additional financing for R. MATTHEWS and owned the remaining 1%.

           13.     Laudano continuously worked on the development and construction of the PHH as

    a contractor beginning in or around 2006 through in or around 2016.

                                        The Wire Fraud Scheme

           14.     Beginning in or around 2012 and continuing through in or around January 2018, in

    the District of Connecticut and elsewhere, R. MATTHEWS, EVANS, and others known and

    unknown to the Grand Jury, knowingly and with intent to defraud, devised and intended to devise,

    and participated in, a scheme and artifice to defraud and obtain money and property from SARC,

    EB-5 investors, and others by means of materially false and fraudulent pretenses, representations

    and promises, and in furtherance of that scheme used and caused to be used interstate wires.

           15.     The purpose of the scheme and artifice was for R. MATTHEWS, EVANS, and

    others known and unknown to the Grand Jury to enrich themselves and their companies by

    defrauding the EB-5 investors, SARC, and others out of money and property owned by and under




                                                    3
Case 9:16-cv-81871-KAM    Document 338-20
            Case 3:18-cr-00048-VAB         Entered
                                    Document       on FLSD
                                              1 Filed       Docket
                                                      03/14/18     10/15/2018
                                                                Page  4 of 16 Page 4 of
                                          16



    the control of the EB-5 investors, SARC, and others by means of materially false and fraudulent

    pretenses, representations, and promises.

                              Manner and Means of the Wire Fraud Scheme

           The manner and means by which R. MATTHEWS, EVANS, their co-conspirators, agents,

    and others known and unknown to the Grand Jury sought to accomplish and did accomplish the

    objects of the wire fraud scheme included, among others, the following:

            16.    R. MATTHEWS, EVANS, their co-conspirators, agents, and others made several

    material misrepresentations to SARC, prospective EB-5 investors, and/or Minority Owner-1,

    including that (i) the proceeds ofthe loan from EB-5 investors would be used to develop the PHH;

    (ii) certain well-known individuals would be on the PHH advisory board and certain well-known

    entertainers, businesspeople, and politicians "will be a part of the club"; and (iii) G. Matthews was

    a member of the Palm House, LLC management team and was the 99% owner of Palm House,

    LLC.

           17.     Despite those misrepresentations to the contrary, in truth, and as the defendants

    well knew, (i) R. MATTHEWS, EVANS, their co-conspirators, agents, and others used EB-5

    funding for purposes not related to the PHH project, including for the personal gain of R.

    MATTHEWS and others; (ii) there was no evidence any ofthe proffered well-known individuals

    would be on the PHH advisory board or would be members of the club; and (iii) while G. Matthews

    was the nominal 99% owner of Palm House, LLC, R. MATTHEWS controlled that company and

    it belonged to G. Matthews in name only.

           18.     EB-5 investors decided to invest in the PHH project by providing money to

    accounts controlled by SARC. SARC, in tum, provided EB-5 money earmarked for use at the


                                                     4
Case 9:16-cv-81871-KAM    Document 338-20
            Case 3:18-cr-00048-VAB         Entered
                                    Document       on FLSD
                                              1 Filed       Docket
                                                      03/14/18     10/15/2018
                                                                Page  5 of 16 Page 5 of
                                          16



    PHH either (1) into an account in the name of 160 Royal Palm LLC at Regions Bank in Florida

    that was controlled by R. MATTHEWS, EVANS, and their agents ("160 Royal Palm Account")

    or (2) into EVANS' Interest on Trust Account that was used to maintain his clients' funds at First

    United Bank in Florida (the "EVANS IOTA Account").

           19.     Despite their misrepresentations to the contrary, R. MATTHEWS, EVANS, their

    co-conspirators, agents, and others used this EB-5 funding for purposes not related to the PHH

    project, including for their own personal gain and the gain of others.

           20.     To use EB-5 funding for purposes not related to the PHH project, including for their

    own personal gain and the gain of others, R. MATTHEWS, EVANS, their co-conspirators, agents,

    and others wired EB-5 funds from the 160 Royal Palm Account and the EVANS IOTA Account

    into and through various accounts, including the following:

                   a.      G. Matthews' MCP Savings account located in Connecticut;

                   b.      An account at First Bank of the Palm Beaches in Florida in the name ofNew

                   Haven Contracting South, which was controlled by Laudano ("NHCS Account-1 ");

                   c.      An account at Regions Bank in Florida in the name of New Haven

                   Contracting South, which was controlled by Laudano ("NHCS Account-2")

                   d.      An account at First Bank of the Palm Beaches in Florida in the name ofNJL

                   Development LLC, which was controlled by Laudano ("NJL Development

                   Account-1 ");

                   e.      An account at Wells Fargo in Florida in the name of NJL Development

                   Group, Inc., which was controlled by Laudano ("NJL Development Account-2");




                                                     5
Case 9:16-cv-81871-KAM    Document 338-20
            Case 3:18-cr-00048-VAB         Entered
                                    Document       on FLSD
                                              1 Filed       Docket
                                                      03/14/18     10/15/2018
                                                                Page  6 of 16 Page 6 of
                                          16



                  f.      An account at Regions Bank in Florida in the name of Bonaventure 22 LLC,

                  which was controlled by R. MATTHEWS and others (the "Bonaventure Account");

                  and

                  g.      An account at Regions Bank in Florida in the name of Mirabia LLC, which

                  was controlled by R. MATTHEWS and others (the "Mirabia Account").

           21.    G. Matthews, acting at R. MATTHEWS' direction, applied the EB-5 money that

    had been moved into G. Matthews' MCP Savings account to the credit card debts of R.

    MATTHEWS and others, or moved the money into other accounts controlled by R. MATTHEWS

    and others.

           22.    In or around February 2014 and April 2014, R. MATTHEWS, EVANS, their co-

    conspirators, agents, and others purchased the property located at 115 Lower Church Hill Road,

    Washington Depot, Connecticut out of a foreclosure auction with EB-5 money diverted from the

    PHH project by using a straw company, NJL Development Group, LLC, which was under the

    control of Laudano.

           23.    R. MATTHEWS and others used EB-5 funds in the Bonaventure Account and the

    Mirabia Account to support his own and his family's lifestyle, including but not limited to the

    purchase of a property located at 105 Lower Church Hill Road, Washington Depot, Connecticut,

    in or around May 2014 and June 2014.

           24.    In or around June 2014, R. MATTHEWS and others purchased a one hundred and

    fifty-one-foot yacht through a down payment made with EB-5 money and a loan as well as the use

    of shell companies that were controlled by R. MATTHEWS and others.




                                                  6
Case 9:16-cv-81871-KAM    Document 338-20
            Case 3:18-cr-00048-VAB         Entered
                                    Document       on FLSD
                                              1 Filed       Docket
                                                      03/14/18     10/15/2018
                                                                Page  7 of 16 Page 7 of
                                          16



                                   Executions of the Wire Fraud Scheme

           25.      On or about the dates set forth in each count below, in the District of Connecticut

    and elsewhere, for the purpose of executing and attempting to execute the aforementioned scheme

    and artifice to defraud and to obtain money and property by means of materially false and

    fraudulent pretenses, representations, and promises as described above, R. MATTHEWS and

    EVANS did knowingly transmit and cause to be transmitted, by means of wire communication in

    interstate and foreign commerce, certain writings, sings, signals an sounds, each wiring as set forth

    below constitution a separate count of this Indictment:

     Count       Date       Description of Use of Interstate Wires

                            An email sent from R. MATTHEWS' email account in Florida to G.
     1           2/1/14     Matthews' email account in Connecticut forwarding login instructions to
                            bid on the property at 115 Lower Church Hill Road.
                            A wire for $136,237.50 from the EVANS IOTA account in Florida to an
     2           2/3/14     account at Farmington Savings Bank in Connecticut for the purchase of
                            115 Lower Church Hill Road by NJL Development Group, LLC.
                            A wire in the amount of$8,592.40 ofEB-5 money sent from the 160 Royal
     3           2/5/14     Palm Account in Florida to the MCP Savings account in Connecticut.
                            An email sent from an account in the name of an individual with the
                            initials M.P. in Connecticut to Laudano's email account in Florida with
     4           4/29/14
                            documents related to the purchase of 115 Lower Church Hill Road, which
                            was purchased with EB-5 funds.
                            A check in the amount of $12,71 7.46, which caused the use of interstate
     5           6/30/14    wires in moving money from the 160 Royal Palm Account in Florida to
                            the MCP Savings account in Connecticut.
                            A check in the amount of $10,837.86, which caused use of the interstate
     6           6/30/14    wires in moving money to move from the 160 Royal Palm Account in
                            Florida to the MCP Savings account in Connecticut.
                            An email sent from the account of an individual working for R.
                            MATTHEWS in Florida to G. Matthews' email account in Connecticut,
     7           10/20/14   blind copying R. MATTHEWS' email account and attaching a letter
                            relieving Minority-Owner-1 of his position as Manager of Palm House,
                            LLC.


                                                     7
Case 9:16-cv-81871-KAM    Document 338-20
            Case 3:18-cr-00048-VAB         Entered
                                    Document       on FLSD
                                              1 Filed       Docket
                                                      03/14/18     10/15/2018
                                                                Page  8 of 16 Page 8 of
                                          16




     Count          Date       Description of Use of Interstate Wires

                               An email sent from G. Matthews' email account in Connecticut to
     8              10/21/14   EVANS' email account, appointing EVANS as the managing member of
                               Palm House LLC.

              All in violation of Title 18, United States Code, Section 1343.

                                                 COUNT NINE
                                                  (Bank Fraud)

              26.      Paragraphs 1 through 25 of this Indictment are reincorporated as if fully set forth

    herein.

                                  Background on 115 Lower Church Hill Road

              27.      R. MATTHEWS purchased two properties in or around January 2001 for

    $3,900,000: 115 Lower Church Hill Road and 101 Lower Church Hill Road, both in Washington

    Depot, Connecticut. These purchases were initially financed with a $2,000,000 mortgage and two

    lines of credit worth $400,000 and $375,000.

              28.      On or about May 24, 2004, R. MATTHEWS refinanced 115 Lower Church Hill

    Road with Washington Mutual Bank for $3,600,000. That loan was later assigned to JPMorgan

    Chase Bank NA ("JPMC"), a bank whose deposits were insured by the Federal Deposit Insurance

    Corporation.

              29.      In or about September 2013, JPMC foreclosed on the loan and took ownership of

    115 Lower Church Hill Road. That property was then placed for foreclosure sale at auction by

    Ten-x d/b/a Auction.com (hereinafter "Auction.com").




                                                        8
Case 9:16-cv-81871-KAM    Document 338-20
            Case 3:18-cr-00048-VAB         Entered
                                    Document       on FLSD
                                              1 Filed       Docket
                                                      03/14/18     10/15/2018
                                                                Page  9 of 16 Page 9 of
                                          16



                                         The Bank Fraud Scheme

            30.    Beginning in or about 2012 and continuing through in or about April 2016, in the

    District of Connecticut and elsewhere, R. MATTHEWS, EVANS, and others known and unknown

    to the Grand Jury, knowingly and with intent to defraud devised and intended to devise, and

    participated in, a scheme and artifice to defraud JPMC, a federally insured financial institution,

    and to obtain moneys, funds, credits, assets, and other property owned by or under the custody or

    control of JPMC, by means of materially false and fraudulent pretenses representations, and

    promises, and by means of omissions of material fact.

           31.     The purpose ofthe bank fraud scheme was to deceive JPMC, which had foreclosed

    on R. MATTHEWS' property at 115 Lower Church Hill Road, into re-selling the property to R.

    MATTHEWS, through a straw purchaser, at a significant loss, thereby permitting R. MATTHEWS

    and others to continue to live there and act as owners of the property.

                              Manner and Means of the Bank Fraud Scheme

           The manner and means by which R. MATTHEWS, EVANS, their co-conspirators, agents,

    and others known and unknown to the Grand Jury sought to accomplish and did accomplish the

    objects of the bank fraud scheme included, among others, the following:

           32.     R. MATTHEWS, EVANS, their co-conspirators, agents and others entered into an

    arrangement among themselves and with Laudano whereby:

                   a.      Laudano would purchase out of foreclosure, through a shell company, the

           property at 115 Lower Church Hill Road from JPMC at a significant discount, using EB-5

           money from R. MATTHEWS that R. MATTHEWS had diverted from the PHH project;




                                                     9
Case 9:16-cv-81871-KAM    Document 338-20
            Case 3:18-cr-00048-VAB        Entered
                                    Document      on FLSD
                                             1 Filed       Docket
                                                     03/14/18     10/15/2018
                                                               Page  10 of 16 Page 10 of
                                          16



                   b.      R. MATTHEWS would continue to live at the property with his family and

            to act as owner of the property; and

                   c.      R. MATTHEWS, EVANS, and Laudano would conceal from JPMC the fact

            that Laudano was purchasing 115 Lower Church Hill Road with money provided by R.

            MATTHEWS and that R. MATTHEWS would control the property through Laudano,

            knowing that JPMC would not have sold the property to Laudano if they knew ofthe source

            ofthe funds and Laudano's relationship with R. MATTHEWS.

            33.    On or about February 3, 2014, R. MATTHEWS, EVANS, Laudano, their co-

    conspirators, agents, and others established NJL Development Group, LLC in the state of

    Delaware under the control of Laudano, with the intent to use NJL Development Group, LLC as a

    shell company to conceal R. MATTHEWS' involvement and the source of funds in the purchase

    of 115 Lower Church Hill Road.

           34.     In or around February 2014, R. MATTHEWS, EVANS, Laudano, their co-

    conspirators, agents, and others in fact arranged the purchase of 115 Lower Church Hill Road from

    JPMC through the straw entity NJL Development Group, LLC, which was controlled by Laudano,

    to conceal R. MATTHEWS' involvement in the transaction as well as the source of funds.

           35.     In or around February 2014, Laudano executed a sales agreement with JPMC to

    purchase 115 Lower Church Hill Road. On page 5 of the sales agreement under section 5(i), the

    parties to the sales contract agreed that JPMC had the right to terminate the agreement if the buyer

    (Laudano and NJL Development Group, LLC) was the former mortgagor (R. MATTHEWS) of

    the property whose interest was foreclosed/acquired by a deed-in-lieu of foreclosure, or is related

    to or affiliated in any way with the former mortgager, and the buyer has not disclosed this fact to


                                                    10
Case 9:16-cv-81871-KAM    Document 338-20
            Case 3:18-cr-00048-VAB        Entered
                                    Document      on FLSD
                                             1 Filed       Docket
                                                     03/14/18     10/15/2018
                                                               Page  11 of 16 Page 11 of
                                          16



    the seller (JPMC) in writing prior to the seller's acceptance of the agreement. Notwithstanding

    this provision, neither Laudano nor R MATTHEWS disclosed to JPMC their relationship or the

    source of the purchase funds.

           36.     On or about February 3, 2014, R. MATTHEWS, EVANS, Laudano, their co-

    conspirators, agents and others sent and caused to be sent a letter from EVANS to Auction. com.

    In the letter, EVANS falsely and fraudulently represented to Auction.com that Laudano and his

    company NJL Development Group, LLC had provided $2,750,000.00 to EVANS, from which the

    down payment for the property at 115 Lower Church Hill Road would be drawn. In fact, at no

    point did either Laudano or NJL Development Group, LLC provide $2,750,000.00 to EVANS.

    Instead, the down payment for the property came from comingled client funds in the EVANS

    IOTA Account.

           37.    On or about February 3, 2014, R. MATTHEWS, EVANS, their co-conspirators,

    agents and others wired and caused to be wired $136,237.50 from the EVANS IOTA Account in

    Florida to an account at Farmington Savings Bank in Connecticut for the down payment on the

    property at 115 Lower Church Hill Road.

           38.    On or about Apri12, 2014, Laudano opened NHCS Account- I.

           39.    On or about April 30, 2014, Laudano opened NJL Development Account-1.

           40.    On or about April 29, 2014, R. MATTHEWS, EVANS, Laudano their co-

    conspirators, agents and others diverted $2,650,000 ofEB-5 money (earmarked for the PHH) from

    the 160 Royal Palm Account to NHCS Account-1.




                                                  11
Case 9:16-cv-81871-KAM    Document 338-20
            Case 3:18-cr-00048-VAB        Entered
                                    Document      on FLSD
                                             1 Filed       Docket
                                                     03/14/18     10/15/2018
                                                               Page  12 of 16 Page 12 of
                                          16



              41.    On or about April 30, 2014, R. MATTHEWS, EVANS, Laudano, their co-

    conspirators, agents and others transferred, and caused the transfer of, $2,655,000 from NHCS

    Account-1 to NJL Development Account-1.

              42.    On or about April 30, 2014, R. MATTHEWS, EVANS, Laudano, their co-

    conspirators, agents and others wired, and caused the wiring of, $2,601,646 from NJL

    Development Account-1 to a bank account in Connecticut to purchase the property at 115 Lower

    Church Hill Road.

              In violation of Title 18, United States Code, Sections 1344 and 2.

                                              COUNT TEN
                            (Conspiracy to Commit Wire Fraud and Bank Fraud)

              43.    Paragraphs 1 through 42 of this Indictment are reincorporated as if fully set forth

    herein.

              44.    Beginning in or about 2012 through in or about January 2018, in the District of

    Connecticut and elsewhere, R. MATTHEWS and EVANS, together with others known and

    unknown to the Grand Jury, did knowingly combine, conspire, confederate, and agree together and

    with each other, to commit offenses against the United States as follows:

                     a.      to devise and intend to devise a scheme and artifice to defraud and to obtain

              money and property by means of materially false and fraudulent pretenses, representations,

              and promises and for the purpose of executing and attempting to execute the scheme and

              artifice to knowingly transmit, and cause to be transmitted, by means of wire

              communication in interstate and foreign commerce, certain writings, signs, signals and

              sounds, in violation of Title 18, United States Code, Section 1343; and



                                                      12
Case 9:16-cv-81871-KAM    Document 338-20
            Case 3:18-cr-00048-VAB        Entered
                                    Document      on FLSD
                                             1 Filed       Docket
                                                     03/14/18     10/15/2018
                                                               Page  13 of 16 Page 13 of
                                          16



                       b.       to devise and intend to devise a scheme and artifice to defraud JPMC, a

              federally insured financial institution, and to obtain money, funds, credits, assets, and other

              property owned by and under the custody and control of JPMC, by means of materially

              false and fraudulent, pretenses, representations, and promises, in violation of Title 18,

              United States Code Sections 1344(1) and (2).

              All in violation ofTitle 18, United States Code, Section 1349.

                                           COUNTS ELEVEN-SIXTEEN
                             (Illegal Monetary Transactions Using Wire Fraud Proceeds)

              45.      Paragraphs 1 through 44 of this Indictment are reincorporated as if fully set forth

    herein.

              46.      On or about the dates set forth in each count below, in the District of Connecticut

    and elsewhere, the defendant named in each count did knowingly engage, and aided and abetted

    and caused others to engage, in monetary transactions in criminally derived property of a value

    greater than $10,000 involving financial institutions that are engaged in, and the activities of which

    affect, interstate commerce, such property having been derived from a specified unlawful

    activity-namely wire fraud in violation of Title 18, United States Code, Section 1343-as

    follows:

     Count          Date        Defendant         Charged Monetary                Origin of Funds
                                 Charged              Transaction
       11           1/8/14    R.MATTHEWS         A $25,000 wire from        A transfer of$50,000 ofEB-
                                                 NHCS Account-2 to G.       5 money from the 160 Royal
                                                 Matthews' MCP              Palm Account into NHCS
                                                 Savings account.           Account-2 on or about
                                                                            January 7, 2014.




                                                        13
Case 9:16-cv-81871-KAM    Document 338-20
            Case 3:18-cr-00048-VAB        Entered
                                    Document      on FLSD
                                             1 Filed       Docket
                                                     03/14/18     10/15/2018
                                                               Page  14 of 16 Page 14 of
                                          16



     Count      Date       Defendant           Charged Monetary               Origin of Funds
                            Charged                Transaction
       12     4/30114    R.MATTHEWS          A $2,601,646.32 wire
                                                                        A wire of $2,650,000 of EB-
                              and            fromNJL
                                             Development Account-       5 money from the 160 Royal
                            EVANS                                       Palm Account to NHCS
                                             1 to an account at
                                             Webster Bank in            Account-1 on or about April
                                             Connecticut.               29, 2014, and then a
                                                                        subsequent transfer of
       13      5/2/14    R.MATTHEWS          A $50,000 wire from        $2,655,000 from NHCS
                                             NJL Development- I         Account-1 to NJL
                                             Account to G.              Development Account-1 on
                                             Matthews' MCP              or about April30, 2014.
                                             Savings account.
       14      5/27114   R.MATTHEWS          A $100,000 wire from
                                             the Bonaventure
                                             Account to a Webster
                                             Bank account in
                                             Woodbury,
                                             Connecticut for the
                                             purchase of the
                                             property at 105 Lower
                                             Church Hill Road,
                                             Washington Depot,
                                             Connecticut.
       15      6/23114, R.MATTHEWS           A $454,715.53 wire         A transfer of$1,100,000 of
                                             from the Bonaventure       EB-5 money from the 160
                                             Account to a Webster       Royal Palm Account to the
                                             Bank account in            Bonaventure Account on or
                                             Woodbury,                  about May 27,2014.
                                             Connecticut for the
                                             purchase of the
                                             property at 105 Lower
                                             Church Hill Road,
                                             Washington Depot,
                                             Connecticut.
       16      6/23/14   R.MATTHEWS          A $300,000 wire from
                                             the Bonaventure
                                             Account to G.
                                             Matthews' MCP
                                             Savings account.

            All in violation of Title 18, United States Code, Sections 1957 and 2.

                                                    14
Case 9:16-cv-81871-KAM    Document 338-20
            Case 3:18-cr-00048-VAB        Entered
                                    Document      on FLSD
                                             1 Filed       Docket
                                                     03/14/18     10/15/2018
                                                               Page  15 of 16 Page 15 of
                                          16



                                    COUNTS SEVENTEEN-TWENTY
                        (Illegal Monetary Transactions Using Bank Fraud Proceeds)

              4 7.   Paragraphs 1 through 46 of this Indictment are reincorporated as if fully set forth

    herein.

              48.    In or about November 2014, several months following the purchase of 115 Lower

    Church Hill Road from JPMC through straw buyer NJL Development Group, LLC, R.

    MATTHEWS, his co-conspirators, agents, and others took out a loan secured by 115 Lower

    Church Hill Road from an individual with the initials K.M.

              49.    On or about November 23 and 24, 2014, the loan proceeds were transferred from

    an account at Webster Bank, which is a federally insured financial institution in Connecticut, to

    various accounts controlled by Laudano, and then to several other accounts, all at the direction of

    R. MATTHEWS, Laudano and other co-conspirators.

                                Transactions in Criminally Derived Proceeds

              50.    On or about the dates set forth in each count below, R. MATTHEWS did knowingly

    engage, and aided and abetted and caused others to engage, in monetary transactions in criminally

    derived property of a value greater than $10,000 involving financial institutions that are engaged

    in, and the activities of which affect, interstate commerce, such property having been derived from

    a specified unlawful activity-namely bank fraud in violation of Title 18, United States Code,

    Section 1344--as follows:




                                                     15
Case 9:16-cv-81871-KAM    Document 338-20
            Case 3:18-cr-00048-VAB        Entered
                                    Document      on FLSD
                                             1 Filed       Docket
                                                     03/14/18     10/15/2018
                                                               Page  16 of 16 Page 16 of
                                          16



     Count       Date              Monetary Transaction                         Origin of Funds
      17        11/24/14   A $140,00 wire from an account at
                           Webster Bank in Connecticut to NHCS          Proceeds from the loan
                           Account-1.                                   secured by 115 Lower
       18       11124114   A $1,034,712.91 wire from an account at      Church Hill Road ("loan
                           Webster Bank in Connecticut to NJL           proceeds").
                           Development Account-2.
       19       11/28/14   A $100,000 wire from the Mirabia
                           Account to an account at TD Bank
                           located in Connecticut.                      A November 25,2014 wire
                                                                        of$825,000 in loan proceeds
       20       11/28/14   A $211,864.58 wire from the Mirabia          into the Mirabia account.
                           Account to an account at TD Bank
                           located in Connecticut.


            In violation ofTitle 18, United States Code, Sections 1957 and 2.



                                                 A TRUE BILL

                                                         /s/

                                                 FOREPERSON


     UNITED STATES OF AMERICA



     ~-~
     MICHAEL J. GUSTAF N
     FIRST ASSISTANT UNITED STATES ATTORNEY



    JOF      . PIERPONT, JR.
          !STANT U.S. ATTORNEY




                                                   16
